BELCHER, Judge.
Upon a plea of guilty before the court, appellant was convicted of the offense of unlawfully transporting liquor in a dry area and her punishment was assessed at a fine of $300.
No statement of facts accompanies the record.
Appellant’s sole contention is that the judgment is void because entered against a person unknown to the record.
Appellant’s contention is based upon the fact that the name *165of the accused is alleged in the information as “Mrs. C. J. Kuykendoll” whereas the name shown in the style of the cause in the judgment is “Mrs. C. J. Kirykendall.”
Appellant, by failing to suggest her true name at the time she was called upon to plead to the information and at the time she entered her plea of guilty thereto, is in no position to urge a misnomer in the state’s pleadings for the first time in her motion for new trial. Arts. 495 and 496, Vernon’s Ann. C.C.P.; Piland v. State, 47 S.W. 1007; Bargas v. State, 86 Texas Cr. Rep. 217, 216 S.W. 172; Roberts v. State, 99 Texas Cr. Rep. 492, 269 S.W. 103.
The judgment will be reformed to show that appellant’s name is Mrs.'C. J. Kuykendoll as alleged in the information.
As reformed, the judgment is affirmed.
Opinion approved by the Court.